Exhibit 10.16


SEPARATION AND RELEASE AGREEMENT

       This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and
entered into by and between ROGUE WAVE SOFTWARE, INC. (“Rogue Wave”) and DAVID
A. RICE, with a principal residence at principal residence at 240 Dixon Road,
Boulder, Colorado 80302 (“Mr. Rice”) (collectively “Parties”) as of the
Execution Date of this Agreement defined in paragraph 29 below.

       WHEREAS, effective as of April 25, 2002, Mr. Rice tendered his
resignation as Vice President Business Development and any and all other
positions he may have held as an employee, officer, and director of Rogue Wave
as well as any such positions he may have held with Rogue Wave’s corporate
affiliates, parents or subsidiaries;

       WHEREAS, Rogue Wave has accepted the resignation tendered by Mr. Rice;

       WHEREAS, the Parties wish to make the separation amicable but conclusive
on the terms and conditions set forth herein; and

       WHEREAS, Mr. Rice accepts the benefits of this Agreement with the
acknowledgment that by its terms he has been fully and satisfactorily
compensated and will receive no payment, compensation, or benefits relating in
any manner to Mr. Rice’s employment with Rogue Wave or the separation thereof
except as set forth in this Agreement.

II.              COVENANTS

       NOW THEREFORE, in consideration of the above set forth recitals which are
incorporated herein by reference and the mutual promises and covenants contained
in this Agreement, it is hereby agreed by and between the Parties hereto as
follows:

       1.        RESIGNATION. Mr. Rice has tendered and Rogue Wave has accepted
Mr. Rice’s resignation as Vice President Business Development and any and all
other positions he may have held as an employee, officer, and director of Rogue
Wave as well as any such positions he may have held with any of Rogue Wave’s
corporate affiliates, parents or subsidiaries, effective as of April 26, 2002
(“Separation Date”).

       2.       MODIFICATION AND SUBSTITUTION OF AGREEMENT. The Parties agree
that this Agreement shall replace, modify, and completely supercede any
obligations set forth in any former agreement, whether written or oral
concerning the terms of Mr. Rice’s employment with, or separation from, Rogue
Wave. This Agreement establishes the final agreement between the parties as to
the obligations of Rogue Wave, and this Agreement may be altered only in a
writing signed by the Chief Executive Officer of Rogue Wave Software, Inc.

       3.        CONSIDERATION. Although Rogue Wave has no policy or procedure
requiring payment of any severance benefits, Rogue Wave agrees to the following
as part of this Agreement: Rogue Wave agrees to pay Mr. Rice $50,000.00 (Fifty
Thousand Dollars), less all legally required deductions and required
withholdings (“Lump Sum Payment”). The Lump Sum



--------------------------------------------------------------------------------

Payment shall be made in a one-time payment within 14 days of the Execution Date
of this Agreement. The Lump Sum Payment shall be by check and delivered by first
class mail, overnight delivery, or hand delivery (at the sole option of Rogue
Wave) to Mr. Rice at the address of his principal residence set forth above.

       4.        INSURANCE. To the extent permitted by the federal COBRA law,
applicable state laws, and the insurance policies and rules applicable to Rogue
Wave, Mr. Rice will be eligible to continue his health insurance benefits. Mr.
Rice acknowledges that Rogue Wave has provided him with a COBRA notification
form setting forth Mr. Rice’s rights and responsibilities with regard to COBRA
coverage. Should Mr. Rice timely elect to continue coverage pursuant to COBRA,
Rogue Wave agrees to pay the premiums in the amount of the premium to that which
Rogue Wave paid immediately prior to the Separation Date for Mr. Rice’s
insurance coverage for a period beginning May 1, 2002 and concluding July 31,
2002 (“COBRA Payment Period”), unless this obligation is terminated earlier as
set forth in this Agreement. Should Mr. Rice obtain employment during the COBRA
Payment Period, Rogue Wave’s obligation under this paragraph shall forever cease
upon the expiration of the waiting period (if any) for entitlement to insurance
coverage through Mr. Rice’s new employer. Mr. Rice agrees to notify Rogue Wave
in writing in the event Mr. Rice obtains employment during the COBRA Payment
Period.

       5.       FORGIVENESS OF PAYMENTS UNDER LOAN AGREEMENT. Rogue Wave and Mr.
Rice acknowledge and agree that, as consideration for the releases set forth in
this Agreement, Mr. Rice has no further obligations under the Loan Agreement
executed February 19, 2001 between Mr. Rice and Rogue Wave, provided however,
that any taxes owing with respect to the forgiveness of any payments under the
Loan Agreement will be the sole responsibility of Mr. Rice, and Rogue Wave may
withhold any taxes due from such forgiveness from any other payment under this
Agreement as required by law. In addition, Mr. Rice agrees to fully indemnify
and hold harmless Rogue Wave for any tax liability Rogue Wave may incur as a
result of the forgiveness of payments under the Loan Agreement as set forth in
this paragraph.

       6.        FORGIVENESS OF RELOCATION AMOUNTS. In consideration for the
releases set forth in this Agreement, Rogue Wave will forgive, and will not
require repayment of, Mr. Rice’s obligation to repay amounts paid to Mr. Rice
during his relocation to the Boulder, Colorado, area.

       7.        SHARES SUBJECT TO OPTION. Pursuant to your stock option
grant(s) and the plan(s) governing those grant(s) (the “Stock Plan”), vesting of
your stock options will cease on your Separation Date. Any right to exercise any
vested shares will be as set forth in your stock option grant notice, the stock
option agreement, and the Stock Plan.

       8.        OTHER COMPENSATION. Except as expressly provided herein, Mr.
Rice acknowledges and agrees that Mr. Rice will not receive (nor is Mr. Rice
entitled to receive) any consideration, compensation, payments, bonuses,
commissions, reimbursements, incentive payments, stock, equity interests, stock
options, or benefits of any kind. Mr. Rice further acknowledges and agrees that
Rogue Wave has paid to Mr. Rice in full any and all wages, salary, accrued but
unused vacation, floating holiday accrued but not taken, personal time off,
commissions, bonuses, stock options, incentive payments and compensation due and
owing, if



--------------------------------------------------------------------------------


any, as of the Separation Date. The Parties also agree that, except as provided
in paragraph 15 of this Agreement supercedes any and all prior agreements
concerning the obligations of Rogue Wave to Mr. Rice.

       9.        DENIAL OF LIABILITY. The Parties acknowledge that any payment
by Rogue Wave and any release by Mr. Rice pursuant to this Agreement are made to
ensure that the separation is amicable, that in making any such payment or
release, Rogue Wave and Mr. Rice in no way admit any liability to each other and
that they expressly deny any such liability.

       10.       NONDISPARAGEMENT. Mr. Rice agrees that he will not at any time
disparage Rogue Wave nor any of its officers or directors to third parties in
any manner likely to be harmful to Rogue Wave, its business reputation, or the
personal or business reputation of its officers, directors, shareholders and/or
employees. Notwithstanding the prohibition in the preceding sentence, Mr. Rice
shall respond truthfully, accurately and fully to any question, inquiry, or
request for information when required by legal process.

       11.       ROGUE WAVE PROPERTY. Prior to the Separation Date, Mr. Rice
agrees to return to Rogue Wave all Rogue Wave documents in whatever form (and
all copies thereof) and any and all other Rogue Wave property in Mr. Rice’s
possession, custody or control, including, but not limited to, financial
information, customer information, customer lists, employee lists, Rogue Wave
files, notes, contracts, contracts, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
software, tangible property, including any computer equipment, laptops, cellular
telephones, pagers, credit cards, entry cards, identification badges and keys,
and any materials of any kind which contain or embody any proprietary or
confidential material of Rogue Wave (and all reproductions thereof in any form
including electronic or paper). Mr. Rice agrees that should he fail to comply
with this paragraph of this Agreement, Rogue Wave may pursue any rights it has
in law or in equity to recover such information, to prevent Mr. Rice’s use,
disclosure, or destruction of such property, and to recover damages for Mr.
Rice’s retention, use, disclosure, or destruction of Rogue Wave property.

       12.       CONFIDENTIALITY/NON-DISCLOSURE. Mr. Rice acknowledges that
confidentiality and nondisclosure of the terms of this Agreement are material
considerations for the Parties entering into this Agreement. Mr. Rice
acknowledges, represents, and agrees that he has not and will not discuss the
terms or provisions of the Agreement with any current or former Rogue Wave
employee except the Vice President of Human Resources and the Chief Executive
Officer. As such, the provisions of this Agreement shall be held in strictest
confidence by Mr. Rice and shall not be publicized or disclosed in any manner
whatsoever, including but not limited to, the print or broadcast media, any
public network such as the Internet, any other outbound data program such as
computer generated mail, reports or faxes, or any source likely to result in
publication or computerized access. Notwithstanding the prohibitions in this
paragraph: (a) the Mr. Rice may disclose this Agreement in confidence to his
attorneys, accountants, auditors, tax preparers, and financial advisors; and (b)
Mr. Rice may disclose this Agreement insofar as such disclosure may be necessary
to enforce its terms or as otherwise required by law. Mr. Rice agrees and
acknowledges that any breach of the foregoing provisions concerning
confidentiality would cause damage to Rogue Wave in an amount that would be
extremely difficult or impossible to calculate. Accordingly, Mr. Rice agrees
that, in the event of any breach by Mr.



--------------------------------------------------------------------------------

Rice, his spouse, attorneys, accountants, or tax advisors of the foregoing
provisions, Rogue Wave shall be entitled to liquidated damages in the amount of
Twenty Five Thousand Dollars ($25,000). Mr. Rice explicitly agrees and
acknowledges that this provision with respect to liquidated damages is
reasonable under the circumstances existing at the time the Agreement was made.

       13.       BUSINESS EXPENSE REIMBURSEMENT. Rogue Wave agrees to reimburse
Mr. Rice for those reasonable business expenses he necessarily incurred in his
capacity as a Rogue Wave employee prior the Separation Date to the extent such
expenses are consistent with Rogue Wave’s policies in this regard. Mr. Rice
acknowledges and agrees that Rogue Wave will not reimburse him for any expenses
he incurred after the Separation Date. Mr. Rice must submit the necessary
documentation establishing the amount, date and reason for expenses he incurred
and for which he seeks reimbursement no later than 15 days after the Separation
Date.

       14.       REFERENCES. To coordinate Rogue Wave’s response to any
inquiries from prospective employers seeking employment references concerning
Mr. Rice, Mr. Rice agrees to direct such prospective employers exclusively to
the Rogue Wave Vice President of Human Resources. Should the Vice President of
Human Resources receive an inquiry, the Vice President (or an authorized agent
acting on behalf of the Vice President) shall confirm Mr. Rice’s period of
employment with Rogue Wave, the position he held, and the latest salary that he
received as an employee and will state that company policy precludes the release
of further information.

       15.       NONDISCLOSURE OF PROPRIETARY INFORMATION AND NON-COMPETITION
AGREEMENT. Mr. Rice agrees and acknowledges that he is bound, and will continue
to be bound after the Execution Date of this Agreement, by the terms of the
Employee Proprietary Information and Inventions Agreement (“Confidentiality
Agreement”) between Mr. Rice and Rogue Wave, executed by Mr. Rice on September
23, 1999, a copy of which is attached hereto as Exhibit A and which is
incorporated herein as if set forth in full. Mr. Rice specifically acknowledges
that, without limitation, he remains bound by a covenant not to compete with
Rogue Wave for the period of time specified in the Confidentiality Agreement.
Mr. Rice acknowledges that this restriction prohibits him, without limitation,
from engaging in the design, development, marketing or sale of any product,
service, process, system, or software that was marketed, sold, or under
development by Rogue Wave (including Rogue Wave’s subsidiaries and divisions) at
any time during Mr. Rice’s employment with Rogue Wave. Mr. Rice also
specifically acknowledges that, without limitation, he remains bound by a
covenant not to solicit Rogue Wave customers, employees, and partners. Nothing
in this paragraph should be construed to narrow the obligations of Mr. Rice
imposed by any other agreement, statute, case law or other source.

       16.       RELEASE OF CLAIMS BY MR. RICE. For the consideration set forth
in this Agreement and the mutual covenants of Rogue Wave and Mr. Rice, Mr. Rice
hereby releases, acquits and forever discharges Rogue Wave, its affiliated
corporations and entities, its and their officers, directors, agents,
representatives, servants, attorneys, employees, shareholders, successors and
assigns of and from any and all claims, liabilities, demands, causes of action,
costs, expenses, attorneys’ fees, damages, indemnities and obligations of every
kind and nature,



--------------------------------------------------------------------------------


in law, equity, or otherwise, known or unknown, suspected and unsuspected,
disclosed and undisclosed, liquidated or contingent, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the Execution Date, including but not limited to: any and all such
claims and demands directly or indirectly arising out of or in any way connected
with Mr. Rice’s employment with Rogue Wave or the conclusion of that employment;
claims or demands related to salary, bonuses, commissions, incentive payments,
stock, stock options, or any ownership or equity interests in Rogue Wave,
vacation pay, personal time off, fringe benefits, expense reimbursements,
sabbatical benefits, severance benefits, or any other form of compensation;
claims pursuant to any federal, any state or any local law, statute, common law
or cause of action including, but not limited to, the Federal Civil Rights Act
of 1964, as amended; damages, attorney’s fees, court costs, or any expenses
under Title VII of the Federal Civil Rights Act of 1964, as amended; the Federal
Americans with Disabilities Act of 1990; the Family and Medical Leave Act; the
Employee Retirement Income Security Act; the Colorado Anti-Discrimination Act;
the Age Discrimination in Employment Act; the Equal Pay Act of 1963, as amended;
the Fair Labor Standard Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; misrepresentation; defamation;
libel; emotional distress; breach of the implied covenant of good faith and fair
dealing, or any other obligation arising under any statute, agreement or source
of law. Mr. Rice agrees that in the event he brings a claim or charge covered by
this release, or does not dismiss with prejudice and withdraw any claim covered
by this release, in which he seeks damages against Rogue Wave or in the event he
seeks to recover against Rogue Wave in any claim brought by a governmental
agency on his behalf, this Agreement shall serve as a complete defense to such
claims or charges.

       17.       TAX CONSEQUENCES. Mr. Rice expressly acknowledges that Rogue
Wave has not made, nor herein makes, any representation about the tax
consequences of any consideration provided by Rogue Wave to Mr. Rice pursuant to
this Agreement. Mr. Rice agrees to indemnify and hold Rogue Wave harmless for
any and all claims or penalties asserted against Rogue Wave for failure to pay
taxes due on any consideration provided by Rogue Wave pursuant to this
Agreement.

       18.       COOPERATION. Mr. Rice agrees to fully cooperate with Rogue Wave
and make himself available to the company for any investigations or lawsuits
involving Rogue Wave or its successors or assigns. Except for time spent in
depositions or trial, Mr. Rice will be paid an hourly rate based on his final
base salary for time spent at the request of Rogue Wave. Rogue Wave agrees to
provide reasonable notice to Mr. Rice of the need to so participate in any
investigation, deposition or trial and shall undertake in good faith to
coordinate such time so as to not be a burden upon Mr. Rice’s new employment.
Nothing in this Agreement will restrict or preclude Mr. Rice from, or otherwise
influence Mr. Rice in, testifying fully and truthfully in legal, administrative,
or any other proceedings involving Rogue Wave, as required by law or formal
legal process.

       19.       AGREEMENT NOT TO SEEK REEMPLOYMENT. As a free and voluntary
act, Mr. Rice agrees never to seek or accept direct or indirect employment or
consulting or contracting employment with Rogue Wave for a period of five (5)
years from the Execution Date of this Agreement. If this provision is breached
by Mr. Rice, the application will be rejected by Rogue Wave without any
resulting liability for Rogue Wave. In the event Mr. Rice is employed as an



--------------------------------------------------------------------------------


employee, consultant, independent contractor, or otherwise, in contravention of
the terms of this paragraph 19 of this Agreement, he shall be subject to summary
dismissal or discharge without any resulting liability for Rogue Wave.
Notwithstanding the foregoing, Rogue Wave and Mr. Rice agree that Mr. Rice may
seek or accept employment as an employee, consultant, independent contractor, or
sub-contractor with any person or entity that contracts with Rogue Wave,
provided he does not work directly or indirectly on work related to Rogue Wave
and that such employment does not violate Mr. Rice’s obligations under the
Confidentiality Agreement or any state or federal law, including but not limited
to the protection of Rogue Wave’s trade secrets. Mr. Rice represents that he
does not currently have any application for employment pending with Rogue Wave.

       20.       NO THIRD PARTY RIGHTS. The Parties agree that by making this
Agreement, they do not intend to confer any benefits, privileges, or rights to
others. The Agreement is strictly between the Parties hereto, subject to the
terms of paragraph 24 below, and that it shall not be construed to vest in any
other the status of third-party beneficiary.

       21.       VOLUNTARY AND KNOWINGLY. Mr. Rice acknowledges that, before
executing this Agreement, he has been advised and given the opportunity to
consult with counsel and has in fact sought and received advice from counsel of
his own choosing, and was fully advised of his rights under law. Mr. Rice
further acknowledges that he has reviewed this Agreement in its entirety,
understands it, and voluntarily executes it.

       22.       DUTY TO EFFECTUATE. The Parties agree to perform any lawful
additional acts, including the execution of additional agreements, as are
reasonably necessary to effectuate the purpose of this Agreement.

       23.       ENTIRE AGREEMENT. Except for those agreements expressly
referenced herein, this Agreement, including Exhibits A hereto, constitutes the
complete, final and exclusive embodiment of the entire agreement between Mr.
Rice and Rogue Wave with regard to the subject matter hereof. This Agreement is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein. It may not be modified except in a
writing signed by the Chief Executive Officer of Rogue Wave.

       24.       SUCCESSORS AND ASSIGNS. This Agreement, including Exhibit A,
hereto, shall bind the heirs, personal representatives, successors, assigns,
executors and administrators of each party, and insure to the benefit of each
party, its heirs, successors and assigns.

       25.       APPLICABLE LAW. The Parties agree and intend that Colorado
statutes and case law shall govern any and all disputes arising between the
Parties relating to, construing, interpreting, or enforcing this Agreement and
relating to any other aspect of Mr. Rice’s employment with Rogue Wave.

       26.       ARBITRATION. The Parties agree, that to submit any dispute
between them concerning or arising out of this Agreement, or concerning or
arising out of Mr. Rice’s employment with Rogue Wave, to resolution in final and
binding arbitration in Denver, Colorado under the American Arbitration
Association’s Rules for the Resolution of Employment Disputes



--------------------------------------------------------------------------------

before an arbitrator selected from the Judicial Arbiter Group located in Denver,
Colorado. The parties agree that the arbitration proceedings shall not be open
to the public. The arbitrator will be selected by mutual agreement of the
parties, and such agreement shall not be unreasonably withheld. The decision of
the arbitrator shall be final and binding. The arbitration award may be enforced
in any court of competent jurisdiction. Each party will bear her/its own costs
and attorneys’ fees incurred in connection with any arbitration, and no party or
an attorney for any party shall seek or accept an award of attorneys’ fees under
any statute, rule or order of court in connection with the lawsuit. The Parties
agree that nothing in this paragraph shall prevent Rogue Wave, at its
discretion, from pursuing in a court of competent jurisdiction (i) any equitable
claim against Mr. Rice, or (ii) any claim concerning Mr. Rice’s obligation under
paragraphs 10 and 11 of this Agreement and the Confidentiality Agreement, and
(iii) any dispute concerning Mr. Rice’s fiduciary duty to Rogue Wave, Rogue Wave
property, and Rogue Wave trade secrets. A party bringing an action in
contravention of this paragraph shall be liable to the other party for the
costs, expenses and attorney’s fees incurred in successfully dismissing the
action or successfully transferring the action to arbitration under this
paragraph.

       27.       SEVERABLE. If any provision of this Agreement is determined to
be invalid, void or unenforceable, in whole or in part, this determination will
not affect any other provision of this Agreement, and the provision in question
shall be modified so as to be rendered enforceable.

       28.       ENFORCE ACCORDING TO TERMS. The Parties intend this Agreement
to be enforced according to its terms.

       29.       EXECUTION DATE. This Agreement is effective on the later of the
dates that each of the Parties signed this Agreement (“Execution Date”).

       30.       COUNTERPARTS. This Agreement may be executed in one or more
counterparts, any of which need not contain the signatures of more than one
party but all signed counterparts taken together will constitute one and the
same argument.

       31.       SECTION HEADINGS. The section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

       32.       EXPIRATION. Unless otherwise agreed to by Rogue Wave in writing
signed by an authorized Rogue Wave representative, this agreement must be
executed by Mr. Rice and delivered to Rogue Wave no later than May 6, 2002, to
be effective or binding on Rogue Wave.



--------------------------------------------------------------------------------


       IN WITNESS WHEREOF, the Parties have duly authorized and caused this
Agreement to be executed as follows:

DAVID A. RICE, an individual   ROGUE WAVE SOFTWARE, INC.,
a Delaware corporation       /s/ David A.
Rice                                                          /s/ John
Floisand                                                        David A. Rice  
By: John Floisand
Its: Chief Executive Officer       Date: May
6                                                     ,  2002   Date: May
6                                                     , 2002      

Exhibit A: Employee Proprietary Information and Inventions Agreement, filed as
Exhibit 10.13, Exhibit D, to the Registrant’s quarterly report on Form 10-Q for
the quarter ended December 31, 2001.